Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Theodore Fay on 8/3/2021.
The application has been amended as follows: 
 1. (Currently Amended) A combined automatic dependent surveillance broadcast (ADS-B) and carbon monoxide (CO) detecting device comprising: an ADS-B circuitry configured to receive an ADS-B transmission; a CO sensor configured to obtain a CO reading for ambient air in an aircraft cabin; a status indicator configured to provide an alert when the obtained CO reading exceeds a CO threshold value; wherein the CO threshold value establishes one of a caution threshold and a danger threshold for CO concentration in the ambient air;  a processor configured to generate a data stream combining the ADS-B transmission and the CO reading; and a wireless communication circuitry configured to provide the data stream to at least one aircraft crew computing device.
6 (cancelled)
7 (cancelled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks of 6/08/2021 and interview of 8/3/2021 were persuasive thus places the claims in condition for allowance. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685